Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Leone et al. USPN 5882335 (“Leone”).
Regarding claims 1,5,10, 11 and 17 Leone discloses a system for treating a medical condition comprising a stent (Figures 5-6) having proximal and distal regions and delivery and expanded states; therapeutic agent on the stent (column 5, lines 28-38); core assembly 18,24 wherein stent is disposed around an exterior of the core assembly (Figure 1); a coupling assembly 24,25 (Figures 1,4) for securing the stent for a period of time during the expanded state and release of therapeutic agent at the target site and wherein the coupling assembly may be actuated to enable the stent to be disengaged from the core for deployment in a bodily passageway (column 4 lines 13-21).
Regarding claims 2,12,19 the stents shown in Figures 5-6 may be described as having tapered ends, plurality of members extending axially with slots therebetween permitting perfusion distal to a treatment site when the stent is in the expanded state.
Regarding claims 3,13,20 the coupling assembly comprises a coiled portion extending from the proximal region of the stent and a retaining portion on the core assembly which selectively interlock (Figure 4).
Regarding claim 4, the coupling assembly may be described as having first retainer segment extending from the proximal region of the stent and a second retainer segment extending distally from a control member 24, and the segments comprise a protrusion nesting within a notch (Figure 4).
Regarding claims 5,18 the coupling assembly enables recapture of the stent after deployment (column 4 lines 60 – column 5 line 2). 
Regarding claims 6,14 the coupling assembly is integral with the proximal region of the stent (Figure 1,3,4).
Regarding claim 7 the core (catheter) may comprise a guidewire lumen (abstract).
Regarding claim 8,15 the stent may be self expanding (column 3 lines 1-5).
Regarding claims 9,16 the balloon outside of the core expands the stent to the expanded state (Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774